


116 HR 595 IH: Denying Chinese Investors Access to U.S. Small Business Aid Act
U.S. House of Representatives
2019-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 595
IN THE HOUSE OF REPRESENTATIVES

January 16, 2019
Mr. Collins of New York introduced the following bill; which was referred to the Committee on Small Business

A BILL
To prohibit certain business concerns from receiving assistance from the Small Business Administration, and for other purposes.

 
1.Short titleThis Act may be cited as the Denying Chinese Investors Access to U.S. Small Business Aid Act. 2.Prohibition on affiliation with the People's Republic of China (a)In generalSection 3(a) of the Small Business Act (15 U.S.C. 632(a)) is amended by adding at the end the following: 
 
(10)Prohibition on affiliation with the People's Republic of ChinaFor purposes of this Act, a small business concern may not— (A)be headquartered in the People's Republic of China; or 
(B)have more than 25 percent of the voting stock of the small business concern owned by affiliates that are citizens of the People's Republic of China.. (b)Regulations and guidanceThe Administrator of the Small Business Administration shall amend the regulations and guidance of the Administration, including sections 120.100, 120.110, and 121.105 of title 13, Code of Federal Regulations, to carry out the amendment made by this Act.  

